Citation Nr: 0527087
Decision Date: 10/05/05	Archive Date: 01/12/06

DOCKET NO. 04-31 485                        DATE OCT 05 2005

On appeal from the decision of the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine

THE ISSUE

Entitlement to service connection for a left hip disability.

REPRESENTATION

Appellant represented by: Maine Veterans' Services

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



FINDINGS OF FACT

1. The appellant/veteran in this case served on active duty from August 1971 to August 1975, September to October 2001, and January to November 2002. He apparently was a member of the Air Force Reserve for approximately 15 years.

2. On September 27, 2005, prior to the promulgation of a final decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202,20.204 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2004). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2003). The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have

- 2



jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.

MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


-3



